United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0799
Issued: December 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2018 appellant, through counsel, filed a timely appeal from a February 15,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 18, 2017, pursuant to 5 U.S.C. § 8106(c)(2), due
to his refusal of an offer of suitable work.
FACTUAL HISTORY
On April 4, 2009 appellant, then a 44-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that, commencing March 1, 2009, he experienced increasing bilateral
elbow and forearm pain while performing repetitive lifting tasks. He stopped work on April 4,
2009 and returned to work on April 22, 2009.
On May 12, 2009 OWCP accepted the claim for bilateral/lateral epicondylitis. It later
expanded acceptance of the claim to include a left elbow lateral collateral ligament (LCL) sprain.
On February 15, 2010 appellant underwent an authorized right elbow fasciotomy, with partial
osteotomy and tendon debridement and repair. He did not return to work.
OWCP accepted that appellant sustained a recurrence of disability, commencing
February 15, 2010. After initially paying appellant compensation on the daily rolls, it placed
appellant on the periodic rolls, effective March 14, 2010.
On May 18, 2010 appellant underwent an authorized fasciotomy of the left elbow with
partial otectomy and extensor tendon debridement and repair. On February 18, 2011 he underwent
an authorized LCL repair of the left elbow to address a left lateral elbow extensor tendon rupture.
On May 29, 2012 appellant underwent a left elbow lateral epicondylectomy with extensor tendon
debridement and repair, LCL reconstruction, and posterior interosseous nerve decompression. He
remained under medical treatment. On April 9, 2014 OWCP obtained a second opinion report
from Dr. Robert M. Ungerer, a Board-certified orthopedic surgeon, who opined that appellant had
not yet attained maximum medical improvement and required additional treatment. Dr. Ungerer
noted that appellant could perform full-time limited-duty work with little to no use of the left upper
extremity.
In a report dated August 22, 2016, Dr. Robert Milch, an attending Board-certified
anesthesiologist, related appellant’s account of chronic bilateral elbow pain, greater on the left.
Appellant self-limited the “usage of his arm at or above shoulder level and does not lift anything
greater than five pounds.” Dr. Milch prescribed opioid medication for chronic left elbow pain and
myalgia. He found appellant totally disabled from work due to the accepted bilateral upper
extremity conditions.
In a report dated August 24, 2016, the employing establishment’s Office of Inspector
General (OIG) summarized surveillance videos obtained from March 8 through April 28, 2016,
which allegedly showed appellant driving and performing repetitive lifting tasks with both upper
extremities. Pursuant to the investigation, appellant had acknowledged in a June 3, 2016 interview
that he had lifted a 35-pound sack of dog food and a pack of water bottles while grocery shopping.
He also participated in a bowling league for two consecutive seasons.

2

In a report dated October 6, 2016, Dr. James M. Hitt, an attending Board-certified
anesthesiologist and associate of Dr. Milch, acknowledged the employing establishment’s
August 24, 2016 report and its description of appellant’s activities. He noted that appellant was
independent in performing activities of daily living, but avoided strenuous tasks that would
exacerbate his condition. Dr. Hitt opined that he was physically capable of performing the
activities described in the surveillance report on occasion. He requested that OWCP authorize a
functional capacity evaluation (FCE) to determine appellant’s current limitations. Dr. Hitt
reiterated his request for an FCE in a report dated December 1, 2016.
On December 28, 2016 appellant underwent an authorized FCE which demonstrated his
capacity to perform full-time work at the light physical demand level.
On January 6, 2017 OWCP obtained a second opinion report from Dr. Kevin Scott, a
Board-certified orthopedic surgeon. Dr. Scott reviewed the medical record, a statement of
accepted facts, and the surveillance video obtained by the OIG. On examination, he noted
restricted flexion of the left elbow and no positive findings in the right elbow. Dr. Scott opined
that appellant did not require further medical treatment related to the accepted upper extremity
conditions. He found that based on the December 28, 2016 FCE appellant could perform fulltime, light-duty work with lifting limited to 10 pounds, pushing and pulling limited to 15 pounds,
15-minute breaks each hour, and no twisting, squatting, kneeling, or climbing.
In a report dated January 16, 2017, Dr. Hitt noted moderate discomfort in the left elbow.
He found that appellant was “75 percent disabled,” and totally disabled from work. Dr. Hitt
prescribed opioid analgesic medication.3
In a report dated February 16, 2017, Dr. Hitt reviewed Dr. Scott’s January 6, 2017 report.
He opined that appellant remained totally disabled from work due to moderate left elbow
discomfort. Dr. Hitt noted in a report dated April 27, 2017 that appellant’s left elbow pain caused
“difficulty with repetitive pushing, pulling and lifting. [Appellant] avoids lifting anything over
five pounds since this increases his pain.” Dr. Hitt reiterated these findings in a report dated
June 22, 2017.
On July 18, 2017 the employing establishment offered appellant a full-time modified
position as a mail handler. The duties were categorized as sedentary, with all tasks performed
while seated. The position involved sorting “flats” for up to eight hours and removing mail from
flat tubs and placing them into a cart. Appellant would work in the damaged mail unit if the flats
unit was closed, placing damaged mail from a tray or tub onto a table, then taping or bagging the
damaged items. He would be given a 15-minute break each hour. Appellant did not respond to
the job offer.

3

On February 10, 2017 the employing establishment offered appellant a full-time position as a modified mail
handler. Appellant declined the position on February 24, 2017, contending that the assigned duties exceeded his
medical restrictions. In a letter dated July 13, 2017, OWCP notified the employing establishment that the February 10,
2017 job offer was incomplete as it did not include an accurate work schedule, required breaks, and required physical
activities in excess of appellant’s restrictions.

3

In a letter dated August 10, 2017, OWCP advised appellant of its determination that the
position of modified mail handler offered by the employing establishment was suitable. It
discussed the medical evidence of record, noting that Dr. Scott’s report showed that appellant
could work as a modified mail handler. OWCP informed appellant that his entitlement to wageloss and schedule award compensation would be terminated if he did not accept the position or
provide good cause for not doing so within 30 days of the date of the letter.
On August 22, 2017 OWCP telephoned appellant, who contended that he had not yet
received the July 18, 2017 job offer. Appellant asserted that he was unable to work as he took
prescribed narcotic medication four times a day. He alleged that Dr. Scott did not perform a
thorough examination.
In a letter dated September 25, 2017, OWCP advised appellant that his reasons for not
accepting the position of modified mail handler offered by the employing establishment were
unjustified.4 It advised him that his entitlement to wage-loss and schedule award compensation
would be terminated if he did not accept the position within 15 days of the date of the letter.
In response, appellant submitted an August 24, 2017 report from Dr. Hitt, noting that the
“job recommendations from the [employing establishment] will be analyzed after a[n] FCE will
be initiated and ordered at today’s office visit.” Dr. Hitt reiterated his finding of pain with left
elbow range of motion. He found that appellant was “75 percent disabled,” and totally disabled
from work.
Appellant also provided a September 21, 2017 CA-20 form report from Elizabeth Hyla, a
nurse practitioner indicating that appellant was being referred for a functional capacity
examination.
On September 29, 2017 appellant telephoned OWCP and asserted that he had not refused
the offered position. He contended that he was waiting for an updated FCE so that Dr. Hitt could
render an opinion on his work capacity.
In a letter dated October 3, 2017, appellant stated that he would not accept or refuse the
offered position until the updated FCE and medical evaluation were completed.
On October 11, 2017 the employing establishment again confirmed that the earlier offered
modified mail handler position remained open and available to appellant.
By decision dated October 18, 2017, OWCP terminated appellant’s entitlement to wageloss and schedule award compensation, effective October 18, 2017, because he had refused an
offer of suitable work. It found that the evidence of record showed that he was medically and
vocationally capable of performing the position of modified mail handler and that he had not
shown good cause for refusing the position. OWCP found that the weight of the medical opinion
evidence regarding appellant’s ability to work as a modified mail handler rested with the well-

4
On September 25, 2017 the employing establishment notified OWCP that the offered modified mail handler
position remained open and available.

4

rationalized opinion of Dr. Scott, OWCP’s referral physician, and determined that he did not
submit rationalized medical evidence showing that he could not perform the position.
On November 1, 2017 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review.
In support of his request, appellant submitted an October 19, 2017 report from Dr. Hitt,
who opined that appellant remained totally disabled from work, “most recently documented on
November 1, 2016.” Dr. Hitt noted that there were no changes in appellant’s presentation. He
again requested that OWCP authorize an updated FCE “to determine guidelines for [appellant] to
return to work safely.” Dr. Hitt repeated these findings and opinions in a report dated
December 8, 2017.
Appellant also provided an October 24, 2017 report from Ms. Hyla, a nurse practitioner.
He also submitted urine drug testing forms dated March 14, 2017 and January 23, 2018.
By decision dated February 15, 2018, OWCP’s hearing representative affirmed the
October 18, 2017 decision which terminated appellant’s entitlement to wage-loss and schedule
award compensation, effective October 18, 2017, due to his refusal of suitable work. He found
that appellant was medically and vocationally capable of performing the position of modified mail
handler offered by the employing establishment. The hearing representative determined that the
weight of the medical opinion evidence regarding appellant’s ability to work as a modified mail
handler continued to rest with the opinion of Dr. Scott, and noted that the reports of appellant’s
attending physicians were not sufficiently well-rationalized to establish that he could not work as
a modified mail handler.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s compensation benefits.5 Section 8106(c)(2) of
FECA provides that a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by, or secured for the employee is not entitled to compensation.6 To
justify termination of compensation, OWCP must show that the work offered was suitable, that
the employee was informed of the consequences of refusal to accept such employment, and that
he or she was allowed a reasonable period to accept or reject the position or submit evidence to
provide reasons why the position is not suitable.7 Section 8106(c) will be narrowly construed as
it serves as a penalty provision, which may bar an employee’s entitlement to compensation based
on a refusal to accept a suitable offer of employment.8

5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

6

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

7

See Ronald M. Jones, 52 ECAB 190 (2000).

8

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

5

Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured, has the burden of proof
to establish that such refusal or failure to work was reasonable or justified.9 Pursuant to section
10.516, the employee shall be provided with the opportunity to make such a showing before a
determination is made with respect to termination of entitlement to compensation.10
Before compensation can be terminated, however, OWCP has the burden of proof to
demonstrate that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, and establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.11 The
determination of whether an employee is physically capable of performing a modified assignment
is a medical question that must be resolved by medical evidence.12 OWCP procedures provide
that acceptable reasons for refusing an offered position include withdrawal of the offer or medical
evidence of inability to do the work or travel to the job.13
In a suitable work determination, OWCP must consider preexisting and subsequently
acquired medical conditions in evaluating an employee’s work capacity.14
ANALYSIS
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 18, 2017, pursuant to 5 U.S.C. § 8106(c)(2), due
to his refusal of an offer of suitable work.
The Board finds that the evidence of record establishes that appellant was capable of
performing the position of modified mail handler offered by the employing establishment on
July 18, 2017 and determined to be suitable by OWCP on August 10, 2017. The position involved
sorting flats, removing flats from tubs and placing them into a cart, placing damaged mail from a
tray or tub onto a table, and taping or bagging the damaged mail. Appellant would be given a 15minute break each hour. The physical requirements of the position included sitting in an office
chair. The evidence of record does not reveal that the position of modified mail handler was
temporary in nature.15

9

20 C.F.R. § 10.517(a).

10

Id. at § 10.516.

11

See Linda Hilton, 52 ECAB 476 (2001).

12

Gayle Harris, 52 ECAB 319 (2001).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); E.B., Docket No. 13-0319 (issued May 14, 2013).
14

See G.R., Docket No. 16-0455 (issued December 13, 2016); Richard P. Cortes, 56 ECAB 200 (2004).

15

If the employing establishment offers a claimant a temporary light-duty assignment and the claimant held a
permanent job at the time of injury, the penalty language of section 8106(c) cannot be applied. See Federal (FECA)
Procedure Manual, supra note 13 at Chapter 2.814.4c(5), 9 (June 2013).

6

The Board finds that, with respect to appellant’s physical ability to work, OWCP properly
relied on the opinion of Dr. Scott when it made its determination that the modified position of mail
handler offered by the employing establishment was suitable. The weight of the medical evidence
regarding his ability to work is represented by the thorough, well-rationalized opinion of Dr. Scott.
Dr. Scott’s January 6, 2017 report shows that appellant is capable of working in the position of
modified mail handler.
In his report dated January 6, 2017, Dr. Scott detailed the findings of the physical
examination he conducted on November 11, 2016, noting that appellant had restricted motion of
the left elbow and no positive findings in the right elbow. He explained that, based on a
December 28, 2016 FCE, appellant could perform full-time, light-duty work with lifting up to 10
pounds and a 15-minute break each hour.
The Board finds that the opinion of Dr. Scott has reliability, probative value, and
convincing quality with respect to its conclusions. Dr. Scott provided a thorough factual and
medical history and accurately summarized the relevant medical evidence.16 He provided medical
rationale for his opinion by explaining that, although appellant’s medical condition prevented him
from performing his regular work as a mail handler, the objective findings of record showed that
he could perform a full-time limited-duty position such as the position of modified mail handler
offered by the employing establishment.17
The Board therefore finds that OWCP has established that the position of modified mail
handler offered by the employing establishment is suitable. As noted above, once OWCP has
established that a particular position is suitable, an employee who refuses or neglects to work after
suitable work has been offered has the burden of proof to establish that such refusal to work was
justified.18
The Board has reviewed the evidence and argument submitted by appellant in support of
his refusal of the position of modified mail handler and finds that it is insufficient to justify his
refusal of the position.
In support of his claim, appellant submitted reports dated from October 6, 2016 onward
from Dr. Hitt. Dr. Hitt prescribed opioid analgesic medication for moderate discomfort in the left
elbow. He explained that the discomfort caused difficulty with repetitive upper extremity activities
or lifting more than five pounds, rendering appellant “75 percent disabled,” and totally disabled
from work. Although appellant underwent an FCE on December 28, 2016, Dr. Hitt opined in his
reports from August 24 to December 8, 2017 that an updated FCE was necessary to determine if
appellant could perform the offered modified mail handler position. He noted, however, that there
had been no change in appellant’s condition.

16

M.H., Docket No. 17-0210 (issued July 3, 2018); see Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi
Lilly, 10 ECAB 560, 573 (1957).
17

The Board notes that the specific work restrictions recommended by Dr. Scott would allow appellant to work in
the modified mail handler position.
18

20 C.F.R. § 10.517(a).

7

The Board finds that the submission of this evidence does not show that appellant was
unable to work as a modified mail handler because Dr. Hitt’s opinion about his inability to work
is of limited probative value due to its lack of medical rationale. Dr. Hitt did not provide an
explanation of why he found appellant totally disabled from work based solely on left elbow
discomfort. Also, he did not explain why the December 28, 2016 FCE was insufficient to
document appellant’s ability to perform full-time light duty, or why an updated FCE was necessary
although appellant’s condition had remained unchanged. The Board has held that a medical report
is of limited probative value on a given medical issue if it contains a medical opinion which is
unsupported by medical rationale.19
Appellant also provided reports from Ms. Hyla, a nurse practitioner. These opinions are
not competent medical evidence as nurse practitioners are not considered physicians under
FECA.20
Appellant contended that he was disabled from work due to prescription narcotic
medication. He submitted drug screen testing forms dated March 14, 2017 and January 23, 2018.
As these forms do not contain medical rationale regarding appellant’s ability to perform the offered
modified mail handler position, they lack relevance to the claim.21
The Board finds that OWCP complied with its procedural requirements prior to terminating
appellant’s compensation, including providing him with an opportunity to accept the position of
modified mail handler offered by the employing establishment after informing him that his reasons
for initially refusing the position were not valid.22
For these reasons, the Board finds that OWCP properly terminated appellant’s entitlement
to wage-loss and schedule award compensation, effective October 18, 2017, because he refused
the August 10, 2017 offer of suitable work.23
On appeal counsel contends that OWCP’s February 15, 2018 decision is contrary to fact
and law. As stated above, the medical and factual evidence of record established that the offered
modified mail handler position was suitable work and that appellant presented no valid reason for
refusing the job.

19

C.M., Docket No. 14-0088 (issued April 18, 2014).

20

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
21

M.H., supra note 16; Gayle Harris, supra note 12.

22

See generally Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

23

M.H., supra note 16.

8

CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 2, 2015, pursuant to 5 U.S.C. § 8106(c)(2), due
to his refusal of an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated February 15, 2018 is affirmed.
Issued: December 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

